ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Quality Trust Inc.                           )      ASBCA No. 59983
                                             )
Under Contract No. W912P6-15-C-0002          )

APPEARANCE FOR THE APPELLANT:                       Mr. Lawrence M. Ruiz
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Kimberly J. Sabo, Esq.
                                                     Engineer District Counsel
                                                     U.S. Army Engineer District, Chicago

               OPINION BY ADMINISTRATIVE JUDGE PROUTY
          ON APPELLANT'S THIRD MOTION FOR RECONSIDERATION

       Before the Board is appellant Quality Trust Inc.'s (Quality's) third motion for
reconsideration of our earlier entry of summary judgment against its appeal of the
contracting officer's decision to terminate its contract for default. We granted summary
judgment in favor of the government on 5 May 2016 and denied Quality's first motion
for reconsideration on 29 June 2016 and denied its second motion for reconsideration on
8 September 2016. The present motion was submitted to the Board on 10 October 2016.
We have not requested a response from the government.

       The Board's Rules do not provide for a second motion for reconsideration -- not to
mention, a third. Accordingly, appellant's third motion for reconsideration is denied and
the Recorder is instructed not to accept any further filings by appellant relative to this
appeal. See Clyde P. Thomas, ASBCA No. 28296, 88-3 BCA i! 21, 179 at 106,881.

       Dated: 13 October 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                         I concur


             ,/k+
       ::::-??
~~d:~-
 N. STEMPLER                                     RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59983, Appeal of Quality
Trust Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2